1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 vs.                                                                                    No. 30,466

10 MARIO R. LECHUGA,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Lisa C. Schultz, District Judge

14   Gary K. King, Attorney General
15   Santa Fe, NM
16   Ralph E. Trujillo, Assistant Attorney General
17   Albuquerque, NM

18 for Appellee

19 Hugh W. Dangler, Chief Public Defender
20 Santa Fe, NM

21 for Appellant


22                                 MEMORANDUM OPINION

23 SUTIN, Judge.
1          Defendant appeals from an order of early unsatisfactory discharge from

2 probation. [RP 162] We issued a calendar notice proposing to reverse because

3 Defendant had not received a hearing on the matter. The State has filed a response

4 indicating that it does not oppose this disposition. Accordingly, we reverse the district

5 court.

6          IT IS SO ORDERED.


7                                          __________________________________
8                                          JONATHAN B. SUTIN, Judge

9 WE CONCUR:


10 _________________________________
11 JAMES J. WECHSLER, Judge


12 _________________________________
13 RODERICK T. KENNEDY, Judge




                                              2